583 N.W.2d 924 (1998)
In re Petition for DISCIPLINARY ACTION AGAINST Samuel M. VAUGHT, an Attorney at Law of the State of Minnesota.
No. C9-98-1330.
Supreme Court of Minnesota.
September 22, 1998.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Samuel M. Vaught has committed professional misconduct warranting public discipline, namely failure to file state and federal individual income tax returns for a period of five years; and
WHEREAS, respondent has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), has unconditionally admitted the allegations of the petition, setting out as mitigation that he suffered serious and persistent health problems during the years in issue, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and 2 years' unsupervised probation subject to the following conditions:
a. Respondent shall timely file all required state and federal tax returns, including individual and employer withholding returns, and timely pay the taxes due thereon. Respondent shall affirmatively report to the Director, on or before the due date of the required returns, his compliance with filing and payment requirements. Such reports shall include copies of the required returns. On or before the filing deadline, respondent shall provide the Director with copies of all applications for filing extension and proof of approval of such applications. Respondent shall provide all of the documents and information required herein without specific reminder or request.
b. Within 60 days from the execution of this stipulation, respondent shall enter into agreements satisfactory to the Internal Revenue Service (IRS) and the Minnesota Department of Revenue (DOR) for the payment of all unpaid taxes. Respondent shall provide the Director with copies of the payment agreements and proof of currency on payments required by the agreements. If after 60 days, agreement with the IRS and/or DOR has not been reached despite diligent effort by respondent, respondent shall report monthly to the Director concerning his progress in reaching agreement. Such reports shall continue until written agreements have been signed by both the IRS and DOR.
c. Respondent shall employ a qualified tax preparer to assist him in preparing and filing required quarterly and annual tax returns. Respondent shall make timely quarterly estimated payments to the state and federal tax authorities. On or before *925 the filing deadline, respondent shall provide proof of such filing and payment to the Director without specific reminder or request; and
WHEREAS, this court has independently reviewed the record and approves the jointly agreed-to discipline,
IT IS HEREBY ORDERED that respondent Samuel M. Vaught is publicly reprimanded and is placed on 2 years' unsupervised probation on the jointly agreed-to conditions set out above. The Director is awarded $900 in costs and disbursements pursuant to Rule 24, RLPR.
           BY THE COURT:
            /s/ Alan C. Page
                Alan C. Page
                Associate Justice
LANCASTER, J., took no part in the consideration or decision of this matter.